DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The current application is a Continuation in part of U.S. Application 16/194,551, filed on Now. 19, 2018, which is a continuation of U.S. Application 14/933,327, filed on November 5, 2015, which is a continuation-in-part of U.S. Application 14/097,442, filed on December 5, 2013.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Taiwanese parent Applications Nos. TW102140448, filed on November 7, 2013 and TW101147554, filed on December 14, 2012.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,725,554 (originally U.S. Application 16/194,551). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope of patent protection. The only difference between the claims of the Instant Invention and the ‘551 Patent involve the limitation of “calculate an object motion of the first hand” rather than “generate first image data” and “control the cursor movement according to the object .  
Regarding the remaining claims, the claims on the Instant Invention are either broader than that of the ‘554 patent, or cover the exact same scope of protection. Thus, this is a nonstatutory double patenting in the form of anticipation-type, without a secondary reference.  

A claim chart is replicated below:

Claim of Instant Application 16/903863
Claims of  Application 16/194551 (U.S. Patent  10,725,554  B2)
1. A motion detecting system, comprising:

 a first gesture sensor configured to sense reflecting light of a first hand to calculate an object motion of the first hand; 

a second gesture sensor configured to sense reflecting light of a second hand to generate second image data; 



a control unit, coupled to the first gesture sensor, the navigation device and the second gesture sensor, the control unit configured to output a cursor control command for 

controlling a cursor movement according to the displacement calculated by the navigation device, and

 control the cursor movement according to the object motion, 


wherein dots of the cursor movement per inch object motion of the first hand calculated by the first gesture sensor are larger than dots of the cursor movement per inch displacement calculated by the navigation device, and

 



a first gesture sensor configured to sense reflecting light of a first hand to generate first image data; 

a second gesture sensor configured to sense reflecting light of a second hand to generate second image data; 



a control unit, coupled to the first gesture sensor, the navigation device and the second gesture sensor, the control unit configured to output a cursor control command for 

controlling a cursor movement according to the displacement calculated by the navigation device, and
 identify a position variation, for controlling the cursor movement, of the first hand according to the first image data, 

wherein dots of the cursor movement per inch position variation of the first hand identified according to the first image data generated by the first gesture sensor are larger than dots of the cursor movement per inch displacement calculated by the navigation device, and




The motion detecting system of claim 1, wherein the control unit is further configured to output a gesture control command according to a first posture of the first hand. 
3. The motion detecting system of claim 2, wherein the control unit is further configured to identify a second posture, which is different from the first posture, of the second hand according to the second image data. 
 4. The motion detecting system of claim 2, wherein the control unit is further configured to identify a second posture, which is different from the first posture, of the second hand according to the second image data.

4. The motion detecting system of claim 3, wherein the control unit is further configured to output a gesture control command according to the second posture configured to control zooming, scrolling, paging or clicking.

3. The motion detecting system of claim 2, wherein the gesture control command is configured to control zooming, scrolling, paging or clicking. 
5. The motion detecting system of claim 3, wherein the control unit is further configured to 




6. The motion detecting system of claim 5, wherein the control unit is configured to ignore the first posture of the second hand for a predetermined time interval.

7. The motion detecting system of claim 1, wherein sensing ranges of the first gesture sensor and the second gesture sensor are partially overlapped or not overlapped with each other.

The motion detecting system of claim 1, wherein sensing ranges of the first gesture sensor and the second gesture sensor are partially overlapped or not overlapped with each other.
8. The motion detecting system of claim 1, wherein sampling rates of the first gesture sensor and the second gesture sensor are different from each other. 
 8. The motion detecting system of claim 1, wherein sampling rates of the first gesture sensor and the second gesture sensor are different from each other.
9. A motion detecting system, comprising: 

a mouse device configured to calculate a displacement with respect to a surface; and
 a control unit, coupled to the gesture sensor and the mouse device, the control unit configured to output a cursor control command for controlling a cursor movement according to the displacement calculated by the mouse device, and

 control the cursor movement according to the object motion, wherein dots of the cursor movement per inch object motion of the hand calculated by the gesture sensor are larger than dots of the cursor movement per inch displacement calculated by the mouse device. 


a gesture sensor configured to sense reflecting light of a hand to generate image data; 

a mouse device configured to calculate a displacement with respect to a surface; and

 a control unit, coupled to the gesture sensor and the mouse device, the control unit configured to output a cursor control command for controlling a cursor movement according to the displacement calculated by the mouse device, and

 identify a position variation, for controlling the cursor movement, of the hand according to the image data, wherein dots of the cursor movement per inch position variation of the hand identified according to the image data generated by the gesture sensor are larger than dots of the cursor movement per inch displacement calculated by the mouse device.





11. The motion detecting system of claim 10, wherein the gesture control command is configured to control zooming, scrolling, paging or clicking.

13. A motion detecting system, comprising: 
an image sensor configured to sense reflecting light of an object to calculate an object motion of the object;
 a navigation device configured to calculate a displacement with respect to a surface; and
 a control unit, coupled to the image sensor and the navigation device, the control unit configured to 
output a cursor control command for controlling a cursor movement according to the 
control the cursor movement according to the object motion, 
wherein dots of the cursor movement per inch object motion of the object calculated by the image sensor are larger than dots of the cursor movement per inch displacement calculated by the navigation device


an image sensor configured to sense reflecting light of an object to generate image data; 

a navigation device configured to calculate a displacement with respect to a surface; and 

a control unit, coupled to the image sensor and the navigation device, the control unit configured to 
output a cursor control command for controlling a cursor movement according to the displacement calculated by the navigation device, and 

identify a position variation, for controlling the cursor movement, of the object according to the image data, 

wherein dots of the cursor movement per inch position variation of the object identified according to the image data generated by the image sensor are larger than dots of the cursor movement per inch displacement calculated by the navigation device.


Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other References
The following references are also cited as pertinent on the PTI-892 but is not necessarily used in the double patenting rejection above. 

US 10747326 B2 (formerly U.S. app 14/097442)
US 10248217 B2 (formerly U.S. app 14/933327)
Lapstun et al. (US 2008/0192004 A1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626